Exhibit 99.1 PRESS RELEASE For Release: Immediate Contact: Scott Monette 314/877-7113 RALCORP HOLDINGS ANNOUNCES RESULTS FOR THE FIRST QUARTER OF FISCAL 2009 St. Louis, MO, February 5, 2009 … Ralcorp Holdings, Inc. (NYSE:RAH) today filed its Quarterly Report on Form 10-Q for the period ended December 31, 2008.Reported diluted earnings per share (EPS) were $1.15 for the quarter compared to $1.61 last year, including the effects of certain special items related to Ralcorp’s investment in Vail Resorts, Inc. (NYSE:MTN) and the Post Foods acquisition as follows: Three Months Ended December 31, 2008 2007 Gain on forward sale contracts $ .25 $ .92 Gain on sale of securities .18 - Post Foods transition and integration costs (.08 ) - First quarter diluted EPS excluding the above special items were $.80 compared to $.69 last year, a 16% increase.Post Foods operating results for the first quarter met expectations for sales and operating profit, and the transition and integration into Ralcorp is proceeding as planned.Ralcorp’s other businesses reported significantly improved combined net sales and profit contribution.The Post Foods acquisition (completed August 4, 2008) was not accretive to diluted EPS for the first quarter but is expected to be approximately $.40 accretive for the remaining nine months of fiscal 2009 (subject to a number of important factors, risks, uncertainties and assumptions set forth under “Cautionary Statement on Forward-Looking Statements” below). Other reported results for the quarter ended December 31, 2008 included: · Net sales increased 49%, primarily as a result of the Post Foods acquisition, as well as higher pricing in response to rising input costs. · Total segment profit contribution was up 123%, primarily due to Post Foods and improved selling prices, partially offset by higher costs. · Earnings before income taxes and equity loss were $110.8 million (compared to $69.7 million a year ago) including the non-cash gains on Vail forward sale contracts, gain on sale of Vail shares, and Post transition and integration costs. · Equity in loss of Vail Resorts, Inc. (after tax) was $4.1 million ($.07 per share) compared to $2.8 million ($.10 per share) a year ago. · Net earnings were $65.5 million compared to $42.4 million last year. · Weighted average shares for diluted EPS rose to 56.9 million from 26.2 million a year ago, primarily as a result of the 30.5 million shares issued in the Post Foods acquisition. 1 · Food EBITDA was $136.1 million compared to $66.2 million last year, generally due to incremental EBITDA from Post Foods partially offset by transition and integration costs related to Post Foods. · The Company reduced its debt by $102.9 million as a result of strong cash flows from operations and the expansion of its trade receivables securitization program. Segment results and other key measures are summarized in the following tables (in millions): Three Months Ended December 31, 2008 2007 Net Sales Cereals $ 449.3 $ 180.7 Frozen Bakery Products 191.1 182.5 Snacks 194.5 177.7 Sauces and Spreads 133.3 109.8 Total $ 968.2 $ 650.7 Profit Contribution Cereals $ 74.1 $ 20.6 Frozen Bakery Products 15.0 17.7 Snacks 20.5 13.2 Sauces and Spreads 9.2 1.7 Total segment profit contribution 118.8 53.2 Interest expense, net (26.3 ) (11.5 ) Gain on forward sale contracts 22.5 37.8 Gain on sale of securities 15.8 - Restructuring charges (.1 ) (.7 ) Stock-based compensation expense (4.1 ) (3.2 ) Post Foods transition and integration costs (7.1 ) - Other unallocated corporate expenses (8.7 ) (5.9 ) Earnings before Income Taxes and Equity Loss $ 110.8 $ 69.7 Reconciliation of Food EBITDA to Net Earnings Food EBITDA $ 136.1 $ 66.2 Depreciation and amortization (37.3 ) (22.8 ) Interest expense, net (26.3 ) (11.5 ) Gain on forward sale contracts 22.5 37.8 Gain on sale of securities 15.8 - Income taxes (41.2 ) (24.5 ) Equity in loss of Vail Resorts, Inc., net of related deferred income taxes (4.1 ) (2.8 ) Net Earnings $ 65.5 $ 42.4 2 Approximately $256.3 million of the first quarter’s $317.5 million sales growth came from Post Foods (included in the Cereals segment).Excluding Post Foods, sales volume changes were mixed, with increases in Cereals (8%) and Sauces and Spreads (3%) offset by declines in Frozen Bakery Products (8%) and Snacks (6%).Ralcorp raised selling prices in a number of its product categories in an effort to cover dramatically higher input costs. Amortization of intangible assets other than software (primarily related to brands and customers) increased, primarily as a result of the addition of amounts for Post
